DETAILED ACTION
	This final Office action is in response to the amendment filed August 4, 2021 by which claims 1, 3, 6, 7, and 9-11 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 8, 2021.

					Drawings
Applicant’s arguments, pertaining to the drawing objection of claim 4, are hereby noted, and found to be persuasive. Thus, the drawing objection is hereby vacated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,119,442 (Robinson ‘442) in view of U.S. Patent No. 3,171,541 (Weisberger ‘541).
With respect to claim 1, Robinson ‘442 discloses a rack comprising at least one intermediate support section (12), and an upper support section (13) spaced apart from each other (see Figure 2) by a plurality of posts (5, 6), each of the at least one intermediate support section (12) and the upper support section (13) having a pair of longitudinal sides (unnumbered - as on the sides labeled at numeral 12 and 13 in Figure 1 and unnumbered parallel sides, i.e., it is noted that the claims do not require a relationship between the longitudinal and lateral sides, such as the longitudinal side being “longer” than the lateral sides) connected to a pair of lateral sides (unnumbered - as on the right and left sides of 12 and 13 in Figure 2), wherein each longitudinal side of the at least one intermediate support section and the upper support section has a recessed portion (14) that is offset from end portions connected to opposing ends of the recessed portion (unnumbered - portion between numeral 14 and the longitudinal side - see Figure 2) in a direction toward a bottom of the rack (the bottom of Figure 2);  with respect to claim 6, wherein a surface area of at least one intermediate support section (12) is larger than a surface area of  the upper support section (13); with respect to claim 7, wherein longitudinal sides the at least one intermediate support section and the upper support section are parallel to each other (see Figure 1); with respect to claim 8, wherein the lateral sides of the at least one intermediate support section, and the upper support section are with respect to claim 9, wherein the longitudinal sides of each of the at least one intermediate support section and the upper support section are perpendicular to the lateral sides of each section; with respect to claim 10, wherein at least one of the lower support section, the at least one intermediate support section, and the upper support section has at least one intermediate side (8, 11, 12a, and 9, 10, and 13a) connected to at least one of a pair of longitudinal sides of the lower support section, the pair of longitudinal sides of the at least one intermediate support section and the pair of longitudinal sides of the upper support section; with respect to claim 11, wherein the at least one intermediate side (9, 10, 8, 11) is perpendicular to longitudinal sides of the sections; with respect to claim 14, wherein the rack is made from a metal wire rod (see column 2, line 16).
With respect to the preamble “A cookware rack configured for supporting a cookware set”, it is noted that this language breathes no life into the claim, since cookware is not linked to the claimed rack, and thus has been given no patentable weight. Thus, a reference need only be capable of holding, storing, etc. a cookware set in order to meet the claim language. In Robinson ‘442, the structure of the rack is certainly capable of holding, storing a cookware set, in the same manner as the instant invention, i.e., on the support sections.
The claims differ from Robinson ‘442 in requiring: (a) a lower support section (claim 1), and the lower support section to have a spacer for spacing the rack from a support surface (claim 3), (b) the recessed portions that are offset from end portions, to extend in a direction toward “the lower support section” (claim 1), whereby the lower support section has a pair of longitudinal sides connected to a pair of lateral sides (claim 2), with the longitudinal sides being parallel and the lateral sides being parallel and perpendicular to each other (claims 7-9); (c) a height of the spacer being adjustable (claim 4); (d) a surface area of the lower support section to be 
With respect to (a), Weisberger ‘541 teaches a rack an upper support section (as at numeral 8), intermediate support sections (as at 9 and 10), and a lower support section (as at 4), and the lower section having a spacer (7) for use on a support surface. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the rack of Robinson ‘442 as having a lower support section (i.e., see MPEP 2144.04(VI)(B)), thereby increasing use capabilities and capacity, since additional objects can be stored in the rack. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the addition of the spacers (7), taught by Weisberger ‘541, in the rack of Robinson ‘442, would increase stability of the rack when in use.
Thus, with respect to claim (b) and (d), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the addition of a lower support section, would be fabricated in the same manner as the upper and intermediate sections in Robinson ‘442, and thus, the lower section would have parallel sides, and would have a larger area than the upper and intermediate sections (i.e., since the posts are angled, and as evidenced by the intermediate section being larger than the upper section), etc. thereby increasing ease in manufacture.
With respect to (c), although the spacers, in the claimed combination are not shown to be adjustable, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the spacers could be adjustable, such as having a threaded foot, thereby increasing ease in use capabilities.
With respect to (e), although stainless steel is not disclosed in Robinson ‘442, it would have been an obvious engineering design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have used stainless steel, for increased strength and stability when objects are stored therein.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson ‘442 in view of Weisberger ‘541 as applied to claims 1-4, 6-11, and 14-15 above, and further in view of U.S. Patent Application Publication NO. 2007/0295675 (Anker ‘675).
The claimed combination is advanced above, but fails to show a spacing between the lower support section and the at least one intermediate support section to be larger than a spacing between the at least one intermediate support section and the upper support section.
Anker ‘675 teaches a rack having a spacing between the lower support section (20a) and the at least one intermediate support section (20b) to be larger than a spacing between the at least one intermediate support section (20b) and the upper support section (20c). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the rack of Robinson ‘442, as having the claimed spacing, thereby increasing use capabilities, since different sized objects can be stored therein.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson ‘442 in view of Weisberger ‘541 as applied to claims 1-4, 6-11, and 14-15 above, and further in view of U.S. Design Patent No. Des. 159,217 (Lydick ‘217).
The claimed combination is advanced above, but fails to show the lateral sides of the at least one intermediate support section to have a handle loop that is spaced apart from the posts by a clearance space (claim 12), wherein the handle has a U- shape (claim 13).
Lydick ‘217 shows a rack comprising lateral sides (left and right ends of the figure) of an intermediate support section having a handle loop that is spaced apart from the posts (unnumbered - vertical elements in the figure) by a clearance space, wherein the handle has a U-shape. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the rack of Robinson ‘442 with the handle loops, as taught by Lydick ‘217, for ease in carrying the rack.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection  1, adding the limitation “in a direction toward the lower section”, which was not present in the original claims. 
It is noted however, that Applicant did not separately argue any of the rejections of the dependent claims 2-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
September 15, 2021